Citation Nr: 1141072	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  08-02 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance.

2.  Entitlement to service connection for hypertensive cardiovascular disease.  

3.  Entitlement to a higher (compensable) initial rating for erectile dysfunction.

4.  Entitlement to an increased rating in excess of 10 percent for tinnitus.

5.  Entitlement to an increased rating in excess of 10 percent for bilateral otitis media, with vertigo.

6.  Entitlement to an increased (compensable) rating for bilateral perforation of the tympanic membrane.  

7.  Entitlement to an increased (compensable) rating for hearing loss.

8.  Entitlement to an increased (compensable) rating for seborrheic keratosis of the upper back and neck area.

9.  Whether new and material evidence has been received to reopen service connection for diabetes.

10.  Whether new and material evidence has been received to reopen service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran (Appellant or Claimant) served on active duty from October 1983 to July 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal, in part, from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which, in pertinent part, denied the Veteran's claim for SMC based on the need for aid and attendance.

This matter also comes before the Board of Veterans' Appeals (Board) on appeal, in part, from a February 2009 rating decision by the RO which, in pertinent part, denied the Veteran's appeal for service connection for hypertensive cardiovascular disease; a claim for a higher initial rating for erectile dysfunction; claims for increased ratings for tinnitus, bilateral otitis media, bilateral perforation of the tympanic membrane, hearing loss, and seborrheic keratosis of the upper back and neck area; and claims to reopen service connection for diabetes and hypertension.  

As will be further explained in the remand portion below, in May 2009, the Veteran submitted a Notice of Disagreement (NOD), specifically disagreeing with the RO's findings in the February 2009 rating decision denying service connection for hypertensive cardiovascular disease; a higher initial rating for erectile dysfunction; increased ratings for tinnitus, bilateral otitis media, bilateral perforation of the tympanic membrane, hearing loss, and seborrheic keratosis of the upper back and neck area; and the claims to reopen service connection for diabetes and hypertension.  The record reflects that a Statement of the Case (SOC) has not yet been issued to the Veteran regarding these issues.  Under these circumstances, as a timely NOD was received following the February 2009 notice of the RO's rating decision, the issues of service connection for hypertensive cardiovascular disease; a higher initial rating for erectile dysfunction; increased ratings for tinnitus, bilateral otitis media, bilateral perforation of the tympanic membrane, hearing loss, and seborrheic keratosis of the upper back and neck area; and the claims to reopen service connection for diabetes and hypertension must be remanded for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, these issues have been listed on the title page of this decision. 

In the NOD, the Veteran also indicated that he wished to appeal the RO's denial of his claim for an increased rating in excess of 100 percent for PTSD; however, 100 percent is the maximum rating allowable for PTSD.  As will be explained below, the Veteran believes that he should receive extra compensation for the service-connected PTSD, as he believes that his PTSD requires the need for a home-based assistant to assist him during flare-ups.  Yet, the Board notes that such contentions are actually part of the aid and attendance claim currently on appeal.  Therefore, the Board will not remand a purported claim for an increased rating for PTSD for further action, because there is actually no such claim or appeal to refer.  There must be a question of law, a fact to decide, or some benefit to gain to be a claim.  

In December 2007, the Veteran requested a hearing before the Board, seated at the RO (i.e. Travel Board hearing).  In a May 2009 letter, the RO informed the Veteran that a Board hearing was scheduled for July 20, 2009, and advised the Veteran to appear at the RO at the appointed time to testify before a Board member.  The record indicates that the Veteran did not appear for the scheduled hearing.  In a March 2010 statement, the Veteran requested to be allowed to testify at an additional hearing before the Board, to be conducted via videoconference (i.e., Board Videoconference hearing).  The Veteran did not present any reasons for his failure to appear at the July 20, 2009 Travel Board hearing.  In an August 2010 letter, the undersigned Veterans Law Judge denied the Veteran's motion for a new hearing, because the Veteran had not presented good cause for his failure to appear at the July 20, 2009 Travel Board hearing.  38 C.F.R. § 20.702(d) (2011). 

Since the certification of this appeal to the Board, in January 2010, the Veteran submitted new evidence not previously considered by the RO.  Subsequently, in May 2011, the Veteran's representative submitted a written waiver of the Veteran's  right to have such evidence reviewed by the Agency of Original Jurisdiction (AOJ).  

The issues of service connection for hypertensive cardiovascular disease; a higher initial rating for erectile dysfunction; increased ratings for tinnitus, bilateral otitis media, bilateral perforation of the tympanic membrane, hearing loss, and seborrheic keratosis of the upper back and neck area; and the claims to reopen service connection for diabetes and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is not blind in both eyes; is not a patient in a nursing home because of mental or physical incapacity; is able to dress and undress himself, and keeps himself ordinarily clean and presentable; does not have a frequent need to adjust special prosthetic or orthopedic appliances; is able to feed himself; is able to attend to wants of nature; and does not have an incapacity which requires care or assistance on a regular basis to protect him from the hazards or dangers incident to his daily environment.  

2.  The Veteran is not bedridden or substantially confined to his home or immediate premises by reason of permanent disabilities.


CONCLUSION OF LAW

The criteria for entitlement to SMC by reason of being in need of the aid and attendance of another person or on account of being housebound have not been met.  38 U.S.C.A. §§ 1502, 1521 (West 2002); 38 C.F.R. §§ 3.351, 3.352 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009).  

In this case, a VCAA notice letter sent in November 2006 satisfied the provisions of 38 U.S.C.A. § 5103(a).  In this letter, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claim for aid and attendance; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; and the information regarding effective dates and disability ratings.  The November 2006 letter specifically informed the Veteran that to support his claim for increased rating based on the need for aid and attendance, the evidence must show that, due to service-connected disabilities, he required the aid of another person in order to perform personal functions required in everyday living, such as bathing, feeding, dressing, attending to the wants of nature, or protecting himself from the hazards of his daily environment.  

The Board finds that all necessary assistance has been provided to the Veteran.  VA has acquired the VA treatment records and private treatment records to assist with the claim.  In December 2006 and April 2008, the RO provided the Veteran with VA aid and attendance examinations.  As the April 2008 VA aid and attendance examination report was written after an interview with the Veteran, a review of the claims file, an examination of the Veteran, and contains an opinion regarding the necessity for aid and attendance compensation based on a review of all evidence, the Board finds the April 2008 VA examination is adequate for VA purposes, and there is no duty to provide an additional examination or medical opinion for this claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

In view of the foregoing, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in the claim under consideration.  Adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the United States Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's claims.

Special Monthly Compensation based on Aid and Attendance

SMC is payable to a veteran who, as a result of his service-connected disabilities, is so helpless as to need or require the regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b)(3).  Under 38 C.F.R. § 3.351(c) , a veteran will be considered in need of regular aid and attendance if he or she: (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to five degrees or less; (2) is a patient in a nursing home because of mental or physical incapacity; or 
(3) establishes a factual need for aid and attendance under the criteria set forth in 
38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c) . 

Factors considered to determine whether regular aid and attendance is needed include: inability to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need to adjust special prosthetic or orthopedic appliances which by reason of the particular disability requires aid (this does not include adjustment of appliances that persons without any such disability would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect a claimant from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a).

It is not required that all of the disabling conditions enumerated in 38 C.F.R. 
§ 3.352(a) be found to exist before a favorable decision is permissible.  Particular personal functions which the veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that he is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352(a); Turco v. Brown, 9 Vet. App. 222 (1996).  It is logical to infer, however, a threshold requirement that "at least one of the enumerated factors be present."  Turco, 9 Vet. App. at 224.  "Bedridden" will be that condition which, by virtue of its essential character, actually requires that the claimant remain in bed.  The fact that a claimant has voluntarily taken to bed or that a doctor has prescribed rest in bed for a greater or lesser part of the day to promote convalescence or cure is insufficient.  38 C.F.R. § 3.352(a). 

To establish entitlement to SMC based on housebound status under 38 U.S.C.A.
§ 1114(s) , the evidence must show that a veteran has a single service-connected disability evaluated as 100 percent disabling and an additional service-connected disability, or disabilities, evaluated as 60 percent or more disabling that is separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or, the Veteran has a single service-connected disability evaluated as 100 percent disabling and due solely to service-connected disability or disabilities, the veteran is permanently and substantially confined to his or her immediate premises.  38 C.F.R. § 3.351(d).  

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102 (2011).

Aid and Attendance Analysis

The Veteran essentially contends that his service-connected disabilities, in particular his PTSD for which he is rated 100 percent disabled, requires the presence of an attendant to assist the Veteran during flare-ups.  

Reviewing the evidence of record, in an October 2005 VA psychiatric examination report, the Veteran stated that he experienced a verbal altercation with a police officer in September 2005.  After the Veteran and the police officer exchanged heated words, "they ended up hitting each other."  As a result, the police imprisoned the Veteran and charged him with assaulting a police officer.  In a November 2006 statement, the Veteran stated that he needed a person to manage his personal affairs due to his PTSD.

In a November 2006 letter, a private examiner reported providing psychiatric care for the Veteran since November 2004 on a periodic basis.  The private examiner stated that the Veteran would avoid stimuli that would remind him of traumatic events during service.  The private examiner indicated that the Veteran experienced detachment and estrangement from others resulting in social isolation.  The private examiner further stated that the Veteran experienced bouts of paranoia, resulting in occasional "trouble," especially outside of the Veteran's home.  The private examiner stated that the Veteran often got into fights with his partner and, during these times, the Veteran would often leave the house to avoid inflicting possible physical, verbal, and emotional abuse on his partner.  The private examiner stated that, as a result of his PTSD, the Veteran experienced outbursts of anger that would often get him in trouble with people around him.  The private examiner concluded by stating that the Veteran's PTSD would burden the Veteran for the rest of his life.  For this reason, the private examiner highly recommended that a personal caretaker or caregiver be permanently assigned to the Veteran so that there would be somebody to act as an external control so that every time the Veteran left the house someone could ensure that the Veteran did not get into trouble.  The private examiner stated that the Veteran's impulse control was very poor and that this would eventually cause trouble with both other people and the law.  

In a December 2006 VA aid and attendance examination report, the Veteran reported that he was not physically bedridden nor was he currently hospitalized.  The Veteran stated that he could travel from home in a vehicle with an accompanying family member.  The Veteran indicated that he often would get into fights due to his PTSD.  The Veteran stated that he had moderate short-term memory loss.  Yet, the Veteran indicated that he could perform all self-care functions.

Upon physical examination in December 2006, the VA examiner noted that the Veteran's posture and gait were both normal.  After a physical examination and a review of the record, the VA examiner found that the Veteran could walk unassisted for over a mile, that the Veteran could leave the home without restrictions, that the Veteran's best corrected vision was better than 5/200 in both eyes, that the Veteran did not have any cervical or thoracolumbar spine limitation of motion or deformity, and that the Veteran's upper and low extremities function was normal.  The VA examiner's opinion was that the Veteran's mental problems caused a need for a constant companion as the Veteran's medical illnesses did not render the Veteran to be housebound.  The VA examiner stated that the Veteran knew the amount of his benefit payments, could prudently handle payments, and knew the amount of his monthly bills.  Yet, the VA examiner stated that the Veteran did not handle money or pay the bills.  In explaining this, the VA examiner wrote that, due to the Veteran's short temper, the Veteran "needs to be assisted by somebody eg [sic] wife in managing persoanl [sic] affairs."  

In a January 2007 statement, the Veteran indicated that he had hired another person to act as his "aid and attendant" in "performing my activities daily" since April 2006.  

In a May 2008 VA aid and attendance examination report, the VA examiner noted that the Veteran was not bedridden, not currently hospitalized, could travel beyond his current domicile, and was able to travel alone to the examination.  After the physical examination and a review of the record, the VA examiner found that the Veteran could walk unassisted for over a mile, that the Veteran could leave the home without restrictions, that the Veteran's best corrected vision was better than 5/200 in both eyes, that the Veteran did not have any cervical or thoracolumbar spine limitation of motion or deformity, and that the Veteran's upper and low extremities function was normal, except for knee pains which slowed him while using stairs.  The VA examiner noted that the Veteran appeared coherent and had good judgment.  In conclusion, the VA examiner concluded that the Veteran was not helpless or housebound and was able to perform activities of daily living.  The VA examiner stated that the Veteran needed occasional attendance when his PTSD flared up.  Specifically, the VA examiner stated that the Veteran required an attendant after experiencing nightmares and flashbacks related to PTSD.  The VA examiner noted that the Veteran was capable of handling his financial affairs.  

In a May 2008 VA PTSD examination report, in a report of his legal history, the Veteran stated that he had spent only a single day in jail in July 2006 for "public scandal."  The Veteran stated that he had a good relationship with his children, but experienced difficulty with his current wife due to "anger problems."  The Veteran indicated that he spent the day at home or walking.  The Veteran stated that he now only drank once a month.  The Veteran stated that he had difficulty dealing with people as he would often become angry and argue with them over trivial matters.  He indicated that he had learned to deal with others, but still experienced angry outbursts.  The Veteran indicated that he was capable of handling his own financial affairs.  After examination, the VA examiner found that the Veteran's PTSD was controlled by medication.  The VA examiner indicated that the Veteran still experienced paranoia regarding others, leading to irritability and fits of anger.  

In a November 2009 VA treatment record, the Veteran stated that he had moved to a new neighborhood where there was not as much to do as in his previous neighborhood.  The Veteran stated that he felt "housebound."  The Veteran indicated that he had gotten into an argument with some men the previous July and, afterwards, that he was taken to the local precinct and charged with "public scandal."  The Veteran stated that this wife's family was from his current area and that they had warned him not to hurt their daughter or he would be deported.  The Veteran indicated that he was always thinking of hitting people during angry outbursts.  The assessment was severe PTSD.  

After a review of the evidence of record, the Board finds the preponderance of the evidence weighs against the Veteran's claim for SMC for aid and attendance.  The Veteran has a single service-connected disability rated as 100 percent disabling, specifically PTSD.  The Veteran has additional service-connected disabilities of bilateral otitis media with vertigo, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; seborrheic keratosis of the neck and upper back area, rated as noncompensable (zero percent disabling); bilateral perforation of the tympanic membrane, rated as noncompensable (zero percent disabling); bilateral hearing loss, rated as noncompensable (zero percent disabling); and erectile dysfunction, rated as noncompensable (zero percent disabling).  As the Veteran only has two compensable service-connected disabilities other than PTSD and each of those disabilities are rated as 10 percent disabling, the Board finds that the Veteran does not have an additional disability or disabilities independently ratable at 60 percent or more, separate and distinct from the service-connected PTSD.  

Moreover, although the Veteran has a single service-connected disability evaluated as 100 percent disabling, the weight of the evidence demonstrates that the Veteran is not permanently and substantially confined to his immediate premises due to his PTSD.  In the November 2009 VA treatment record, the Veteran reported that he felt like he was "housebound" as there were not many activities to participate in around his new place of residence.  Yet, the Board notes that SMC benefits due to being housebound are reserved for people who are permanently and substantially confined to their immediate premises due to their disabilities.  The record reflects that the Veteran is able to leave his home when he wishes, including to go for a walk.  A veteran does not qualify for such benefits if he simply chooses not to leave his house due to a lack of potential activities of interest to him.  Therefore, the Board finds that the Veteran is not permanently housebound and is not entitled to SMC under 38 C.F.R. § 3.351(d).  

The evidence also indicates that the Veteran is not blind in both eyes; is not a patient in a nursing home because of mental or physical incapacity; is able to dress and undress himself, and keeps himself ordinarily clean and presentable; does not have a frequent need to adjust special prosthetic or orthopedic appliances; is able to feed himself; and is able to attend to wants of nature.  38 C.F.R. § 3.352(a).

The Veteran essentially contends that he should have SMC to pay for an assistant to keep him from causing harm to others during fits of anger.  The Board notes that, to qualify for attendance due to "helplessness," a veteran must show that he or she requires care or assistance on a regular basis to protect him from the hazards or dangers incident to his daily environment.  Id.  Having reviewed the evidence of record, the Board finds that the Veteran does not qualify for SMC for aid and attendance due to helplessness.  

In support of his claim, the Veteran submitted a November 2006 letter from a private examiner.  In this letter, the private examiner recommended that a personal caretaker or caregiver be permanently assigned to the Veteran so that there would be somebody to act as an external control so that every time the Veteran left the house someone could ensure that the Veteran did not get into trouble.  The private examiner stated that the Veteran's impulse control was very poor and that this would eventually cause trouble with both other people and the law.  

The Board finds that the November 2006 letter from the private examiner has very little probative value in this matter.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (noting that, as part of its duties, the Board must weigh the credibility and weight given the evidence).  The private examiner essentially is stating that VA should provide the Veteran with a companion to be by his side every time he left the house to keep him from getting in trouble with others or the law.  The Board notes that the scenario envisioned by the private examiner is not the purpose of SMC for which aid and attendance is granted.

The Veteran currently is service-connected for PTSD and, for the duration of this appeal, has been compensated at the rate set for a 100 percent disability rating.  The 100 percent disability rating is designed to compensate the Veteran for the total occupational and social impairment caused by PTSD, due to such symptoms as gross impairment in thought processes or communication; grossly inappropriate behavior; and persistent danger of hurting himself or others.  38 C.F.R. § 4.130 (2011).  Therefore, the Board notes that the Veteran already is compensated for both the occupational and social impairment resulting from the Veteran's specific PTSD symptomatology and for the persistent danger of hurting others.  See 
38 U.S.C.A. § 1155.  Thus, the very danger to others that the Veteran describes is already contemplated by the 100 percent disability rating for PTSD, and only reflects on the danger the Veteran is to others, but does not tend to show that he requires care or assistance on a regular basis to protect him from the hazards or dangers incident to his daily environment.  

SMC for aid and attendance is designed to help individuals who are "helpless" due to their service-connected disabilities.  Factors considered to determine whether regular aid and attendance are needed include blindness; the inability to dress or undress; the frequent need to adjust special prosthetic or orthopedic appliances which by reason of a particular disability requires aid; the inability of an individual to feed themselves through loss of coordination of upper extremities or through extreme weakness; and the inability to attend to the wants of nature.  38 C.F.R. 
§ 3.352(a).  Throughout the record of evidence, VA examiners have indicated that the Veteran is able to perform all self-care functions.  Therefore, the Veteran is not helpless in any physical manner.

Furthermore, SMC may be granted if it is shown that one requires care or assistance on a regular basis to protect a claimant from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a).  In this instance, the private examiner who wrote the November 2006 letter is stating that the Veteran needs a "caregiver" to watch over him when leaves the house.  SMC for aid and attendance is designed to assist those who are so disabled as to require protection from the hazards or dangers incident to their daily environment.  The Board notes that such a situation, where the otherwise able-bodied Veteran must actually leave his house to find a different "environment" where he would become "helpless" is not one contemplated by the regulatory provision for aid and attendance.  The Board further notes that, in the November 2009 VA treatment record, the Veteran stated that he did not go out of the house as much as previously because there was not much to do in his new neighborhood.  The fact that a simple move to a new neighborhood could lessen situations during which the Veteran would leave the house to find scenarios where he asserts he would be "helpless" also weighs against the Veteran's claim for the need for aid and attendance; aid and attendance is not provided for the purposes of providing a companion to alleviate boredom or to provide a personal bodyguard when the Veteran leaves home to occasionally present himself as a danger to others.

The private examiner who wrote the November 2006 letter is stating that a caregiver was necessary to keep the Veteran from harming others or running afoul of the law.  SMC for aid and attendance is granted in order to provide assistance for veterans whose disabilities cause them to be helpless before the dangers inherent in the normal environment around them.  SMC is not designed to provide a companion for the Veteran to protect those around him from any trouble he might cause due to his angry impulses.  As noted above, the Veteran already is provided compensation for the total occupational and social impairment caused by his PTSD, to include the persistent danger of hurting himself or others.  38 C.F.R. § 4.130.  Therefore, as the Veteran already is compensated for this very specific symptomatology recognized in the 100 percent schedular rating criteria for PTSD, he is not entitled to SMC for aid and attendance in addition.    

Although the private examiner states that the Veteran needs a caretaker, the Board notes that the Veteran does not live alone, but is married.  Although the record indicates some marital strife, as the Veteran's wife still remains in a house with him, the Board does not see, and the private examiner who wrote the November 2006 letter did not explain, how having an additional caretaker/companion other than the Veteran's wife would lessen the chance of the Veteran acting on his angry impulses.  Moreover, despite claims of marital strife, in November 2009 VA treatment record, the Veteran reported that he had moved to an area closer to his wife's parents.  The record contains no suggestion that the Veteran and his wife are separating or planning to separate.  Therefore, as the private examiner who wrote the November 2006 letter did not explain why the Veteran would require another companion in addition to his wife, or how the presence of another companion would protect the Veteran from hazards incident to his own environment, the Board does not see the need for another companion.  As the private examiner's letter suggests that the Veteran should be provided compensation to have a caregiver around him solely to keep him from causing harm to others or for running afoul of the law, the Board finds that the contents of the letter lacks probative value as they are both illogical, are inconsistent the purpose of SMC for aid attendance, and do not tend to show an actual need for the care or assistance on a regular basis to protect a claimant from the hazards or dangers incident to his daily environment.  

The Board notes that, in the December 2006 VA aid and attendance examination report, a VA examiner, having reviewed the evidence and after interviewing the Veteran, indicated that the Veteran's mental problems caused a need for a constant companion.  Having reviewed the evidence, the Board finds that this opinion lacks probative value as well.  See Madden, 125 F.3d at 1481.  First, the Board notes that the examiner stated that the Veteran needed a "constant companion" due to his PTSD, but did not offer any particular reasons as to why the Veteran needed such a companion, and fails to recognize the fact that the Veteran already has a constant companion.  See Bloom, 12 Vet. App. at 187.  Subsequently, in the report, the VA examiner stated that, due to the Veteran's short temper, he needed to be assisted by somebody, presumably other than his wife, in managing his personal affairs, specifically his bills.  The VA examiner did not explain why the Veteran's short temper would cause him to be unable to pay his bills or why the Veteran's wife would be incapable of assisting the Veteran.  The Board notes that the Veteran has never been found to be incompetent to pay his own bills and, in fact, admitted during the May 2008 VA PTSD examination that he handled his own financial affairs.  The Board notes that the Veteran is married and resides with his spouse, and, therefore, has a constant companion.  

SMC for aid and attendance is not to be provided to Veterans to hire a person to protect the world from the Veteran's possible bad behavior that is already contemplated in the assignment of a 100 percent disability rating for PTSD.  Therefore, as the December 2006 VA examiner did not provide an explanation or basis in fact for the conclusory assertion that a constant companion was needed, the Board finds that the December 2006 VA aid and attendance examination report's conclusions regarding the need for some type of companion on a regular basis lacks probative value on the question of whether the Veteran needs the constant aid and attendance of another person as contemplated by the regulation providing SMC for aid and attendance.  See Madden.  The Board finds that the December 2006 VA aid and attendance examination report is not of probative value in this matter as the VA examiner did not explain the conclusion that the Veteran required a "constant companion" (other than his wife, with whom he resides) due to mental problems.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (finding that the value of a VA examiner's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion). 

The Board notes that, in the May 2008 VA aid and attendance examination report, a VA examiner reported that the Veteran required occasional attendance due to his service-connected PTSD during flare-ups.  Specifically, the VA examiner was discussing the need for a companion to assist the Veteran during reactions he would experience after nightmares and flashbacks.  The Board notes that the SMC for aid and attendance is allowed for veterans who are so helpless as to need "regular" aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352(a); Turco v. Brown, 9 Vet. App. 222 (1996).  As the May 2008 VA examiner stated that the Veteran needed only "occasional" attendance, his opinion does not facially support the Veteran's claim for regular aid and attendance of another.  

The Board has considered the Veteran's statements, indicating that he needed an individual to manage his personal affairs and manage his daily activities.  Yet, the Veteran's statements are outweighed by evidence indicating that the Veteran is capable of self-care, has not been found by VA to be unable to manage his own finances, and is quite capable of making choices that include staying at home or going outside the home when he decides.  

Considering the record of evidence, the Board finds that the preponderance of the evidence weighs against a grant of SMC for aid and attendance as the Veteran does 

not qualify for such aid.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.


ORDER

Special monthly compensation (SMC) based on the need for aid and attendance is denied.


REMAND

As noted in the Introduction, in a rating decision issued February 2009, the RO denied the Veteran's claim for service connection for hypertensive cardiovascular disease; a claim for a higher initial rating for erectile dysfunction; claims for increased ratings for tinnitus, bilateral otitis media, bilateral perforation of the tympanic membrane, hearing loss, and seborrheic keratosis of the upper back and neck area; and claims to reopen service connection for diabetes and hypertension.  In May 2009, the Veteran submitted a Notice of Disagreement (NOD), specifically disagreeing with the RO's findings in the February 2009 rating decision.  

As the Veteran has expressed timely disagreement with the RO's denials of service connection for hypertensive cardiovascular disease; a higher rating for erectile dysfunction; increased ratings for tinnitus, bilateral otitis media, bilateral perforation of the tympanic membrane, hearing loss, and seborrheic keratosis of the upper back and neck area; and the claims to reopen service connection for diabetes and hypertension, the Board finds that these issues must be returned to the RO for the issuance of a SOC and to give the Veteran an opportunity to perfect an appeal of such issue by submitting a timely substantive appeal.  

Accordingly, the issues of service connection for hypertensive cardiovascular disease; a higher initial rating for erectile dysfunction; increased ratings for tinnitus, bilateral otitis media, bilateral perforation of the tympanic membrane, hearing loss, and seborrheic keratosis of the upper back and neck area; and the claims to reopen service connection for diabetes and hypertension are REMANDED for the following action:

Regarding the issue of service connection for hypertensive cardiovascular disease; a higher initial rating for erectile dysfunction; increased ratings for tinnitus, bilateral otitis media, bilateral perforation of the tympanic membrane, hearing loss, and seborrheic keratosis of the upper back and neck area; and the respective applications to reopen service connection for diabetes and hypertension, the RO should provide the Veteran with a SOC.  The Veteran is reminded that, to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed after receiving the SOC.  See 38 C.F.R. § 20.202 (2011).  If, and only if, the Veteran perfects the appeal to any issues, the case must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


